Citation Nr: 1509992	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  09-38 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

(The issues of entitlement to increased initial ratings for degenerative disc disease of the lumbar spine with narrowing at L3-L4 and right and left lower extremity radiculopathy are the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from September 1954 to August 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania, in that an October 2011 Board determination concluded that the issue of entitlement to TDIU had been raised by the evidence of record, but remained unadjudicated.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).

The Veteran's claim was remanded by the Board in October 2011 for development and adjudication.  The matter again is before the Board.

The Board notes that the October 2011 remand also included the issue of entitlement to service connection for a brain syndrome.  In a subsequent September 2014 rating decision, the RO granted entitlement to traumatic brain injury (claimed as organic brain syndrome).  This decision was a complete grant of benefits with respect to this issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, the issue is not currently on appeal before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Board's October 2011 determination remanded the issue of entitlement to TDIU.  The remand directed that the RO determine whether the Veteran's service-connected disabilities, to include his pending claim for a brain syndrome, rendered him unemployable.  

Subsequently and as noted above, in a September 2014 rating decision the RO granted entitlement to service connection for traumatic brain injury (claimed as organic brain syndrome) and assigned a 100 percent disability rating effective from April 24, 2008.  Based on the 100 percent rating assigned, the RO concluded in a September 2014 Supplemental Statement of the Case (SSOC) that the claim for entitlement to TDIU was moot.

The Board recognizes that in a 1999 precedent opinion, VA's General Counsel concluded that a claim for TDIU could not be considered for a time period when a schedular 100 percent rating was already in effect for a service-connected disability.  See VAOPGCPREC 6-99 (June 7, 1999).  That is, the issue was essentially moot.  However, the opinion was withdrawn in November 2009 after the Court determined that there was an exception to the opinion when it decided Bradley v. Peake, 22 Vet. App. 280 (2008).  In that case, the Court held that there could be a situation where a veteran had a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability or disabilities in order to qualify for special monthly compensation (SMC) under 38 U.S.C. § 1114(s) by having an "additional" disability of 60 percent or more ("housebound" rate).  See 38 U.S.C.A. § 1114(s) (West 2014); see also Buie v. Shinseki, 24 Vet. App. 242, 250 (2011) (discussing VA's "well-established" duty to maximize a claimant's benefits).

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  In this case, the Veteran is not in receipt of SMC benefits under the provisions of 38 U.S.C. § 1114(s).  Consequently, the issue of entitlement to TDIU is not moot and must be adjudicated by the AMC as directed in the Board's October 2011 remand.  Specifically, the RO must determine whether the Veteran's service-connected degenerative disc disease of the lumbar spine with narrowing at L3-L4 and radiculopathy of the right and left lower extremities associated with the service-connected low back disability render him unable to secure or maintain substantially gainful employment.  That is, a determination as to entitlement to TDIU must be made without consideration of his service-connected traumatic brain injury.

As the development ordered by the October 2011 Board remand has otherwise been completed, it remains only for the RO to take any additional development deemed necessary and to readjudicate the issue of entitlement to TDIU in light of the above evidence and discussion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After undertaking any additional development deemed appropriate, issue an SSOC on the issue of entitlement to TDIU, based on whether the Veteran's service-connected degenerative disc disease of the lumbar spine with narrowing at L3-L4 and radiculopathy of the right and left lower extremities associated with the service-connected low back disability alone render him unable to secure or maintain substantially gainful employment.  Again, determination of entitlement to TDIU should not include consideration of the Veteran's service-connected traumatic brain injury (claimed as organic brain syndrome).

2.  If entitlement to TDIU is warranted based on the foregoing considerations, entitlement to SMC benefits under the provisions of 38 U.S.C. § 1114(s) also would be warranted pursuant to the Court's holding in Bradley v. Peake, 22 Vet. App. 280 (2008).

3.  If the claim for entitlement to TDIU remains denied, the Veteran and his representative should be afforded appropriate time to respond to the SSOC before the claim is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




